SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 201 6 Or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. PERMA-FIX ENVIRONMENTAL SERVICES, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 58-1954497 (IRS Employer Identification Number) 8302 Dunwoody Place, Suite 250, Atlanta, GA (Address of principal executive offices) (Zip Code) (770) 587-9898 (Registrant's telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes ☒No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of "large accelerated filer,” “accelerated filer" and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐ Accelerated Filer ☐ Non-accelerated Filer ☐ Smaller reporting company ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐No ☒ Indicate the number of shares outstanding of each of the issuer's classes of Common Stock, as of the close of the latest practical date. Class Outstanding at November 4, 2016 Common Stock, $.001 Par Value shares of registrant’s Common Stock PERMA-FIX ENVIRONMENTAL SERVICES, INC. INDEX PART I FINANCIAL INFORMATION Page No. Item 1. Consolidated Condensed Financial Statements (Unaudited) Consolidated Balance Sheets - September 30, 2016 and December 31, 2015 1 Consolidated Statements of Operations - Three and Nine Months Ended September 30, 2016 and 2015 3 Consolidated Statements of Comprehensive (Loss) Income - Three and Nine Months Ended September 30, 2016 and 2015 4 Consolidated Statement of Stockholders’ Equity - Nine Months Ended September 30, 2016 5 Consolidated Statements of Cash Flows - Nine Months Ended September 30, 2016 and 2015 6 Notes to Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 35 Item 4. Controls and Procedures 35 PART II OTHER INFORMATION Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 6. Exhibits 37 PART I - FINANCIAL INFORMATION ITEM 1. – Financial Statements PERMA-FIX ENVIRONMENTAL SERVICES, INC. Consolidated Balance Sheets September 30, December 31, (Amounts in Thousands, Except for Share and per Share Amounts) (Unaudited) (Audited) ASSETS Current assets: Cash $ 145 $ 1,435 Restricted cash — 99 Accounts receivable, net of allowance for doubtful accounts of $252 and $1,474, respectively 9,824 9,673 Unbilled receivables - current 3,337 4,569 Inventories 332 377 Prepaid and other assets 3,009 3,929 Current assets related to discontinued operations 86 34 Total current assets 16,733 20,116 Property and equipment: Buildings and land 22,545 20,209 Equipment 33,296 35,191 Vehicles 413 422 Leasehold improvements 11,626 11,626 Office furniture and equipment 1,755 1,755 Construction-in-progress 565 497 70,200 69,700 Less accumulated depreciation ) ) Net property and equipment 17,924 19,993 Property and equipment related to discontinued operations 81 531 Intangibles and other long term assets: Permits 8,488 16,761 Other intangible assets - net 1,798 2,066 Accounts receivable - non-current 324 — Unbilled receivables – non-current 131 707 Finite risk sinking fund 21,456 21,380 Other assets 1,232 1,359 Other assets related to discontinued operations 286 — Total assets $ 68,453 $ 82,913 The accompanying notes are an integral part of these consolidated financial statements. 1 PERMA-FIX ENVIRONMENTAL SERVICES, INC. Consolidated Balance Sheets, Continued September 30, December 31, (Amounts in Thousands, Except for Share and per Share Amounts) (Unaudited) (Audited) LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 4,789 $ 6,109 Accrued expenses 4,987 4,341 Disposal/transportation accrual 1,354 1,107 Deferred revenue 2,459 2,631 Current portion of long-term debt 1,194 1,481 Current portion of long-term debt - related party — 950 Current liabilities related to discontinued operations 477 531 Total current liabilities 15,260 17,150 Accrued closure costs 7,547 5,301 Other long-term liabilities 915 867 Deferred tax liabilities 2,329 5,424 Long-term debt, less current portion 9,425 7,405 Long-term liabilities related to discontinued operations 986 1,064 Total long-term liabilities 21,202 20,061 Total liabilities 36,462 37,211 Commitments and Contingencies (Note 8) Series B Preferred Stock of subsidiary, $1.00 par value; 1,467,396 shares authorized, 1,284,730 shares issued and outstanding, liquidation value $1.00 per share plus accrued and unpaid dividends of $915 and $867, respectively 1,285 1,285 Stockholders' Equity: Preferred Stock, $.001 par value; 2,000,000 shares authorized, no shares issued and outstanding — — Common Stock, $.001 par value; 30,000,000 shares authorized; 11,664,404 and 11,551,232 shares issued, respectively; 11,656,762 and 11,543,590 shares outstanding, respectively 11 11 Additional paid-in capital 105,959 105,556 Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Less Common Stock in treasury, at cost; 7,642 shares ) ) Total Perma-Fix Environmental Services, Inc. stockholders' equity 31,315 44,554 Non-controlling interest in subsidiary ) ) Total stockholders' equity 30,706 44,417 Total liabilities and stockholders' equity $ 68,453 $ 82,913 The accompanying notes are an integral part of these consolidated financial statements. 2 PERMA-FIX ENVIRONMENTAL SERVICES, INC. Consolidated Statements of Operations (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, (Amounts in Thousands, Except for Per Share Amounts) Net revenues $ 12,921 $ 17,309 $ 37,768 $ 47,264 Cost of goods sold 11,114 12,363 34,111 36,809 Gross profit 1,807 4,946 3,657 10,455 Selling, general and administrative expenses 2,732 2,887 8,162 8,663 Research and development 441 583 1,570 1,500 Loss (gain) on disposal of property and equipment 12 ) 16 ) Impairment loss on tangible assets — — 1,816 — Impairment loss on intangible assets — — 8,288 — (Loss) income from operations ) 1,499 ) 315 Other income (expense): Interest income 31 16 78 36 Interest expense ) Interest expense-financing fees ) Other (1 ) 2 20 12 (Loss) income from continuing operations before taxes ) 1,337 ) ) Income tax expense (benefit) 37 53 ) 124 (Loss) income from continuing operations, net of taxes ) 1,284 ) ) Loss from discontinued operations, net of taxes ) Net (loss) income ) 907 ) ) Net loss attributable to non-controlling interest ) Net (loss) income attributable to Perma-Fix Environmental Services, Inc. common stockholders $ ) $ 1,070 $ ) $ ) Net (loss) income per common share attributable to Perma-Fix Environmental Services, Inc. stockholders - basic and diluted: Continuing operations $ ) $ .12 $ ) $ .01 Discontinued operations ) Net (loss) income per common share $ ) $ .09 $ ) $ ) Number of common shares used in computing net (loss) income per share: Basic 11,632 11,526 11,588 11,506 Diluted 11,632 11,561 11,588 11,542 The accompanying notes are an integral part of these consolidated financial statements. 3 PERMA-FIX ENVIRONMENTAL SERVICES, INC. Consolidated Statements of Comprehensive (Loss) Income (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, (Amounts in Thousands) Net (loss) income $ ) $ 907 $ ) $ ) Other comprehensive income (loss): Foreign currency translation income (loss) 5 ) ) ) Comprehensive (loss) income ) 890 ) ) Comprehensive loss attributable to non-controlling interest ) Comprehensive (loss) income attributable to Perma-Fix Environmental Services, Inc. stockholders $ ) $ 1,053 $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. 4 PERMA-FIX ENVIRONMENTAL SERVICES, INC Consolidated Statement of Stockholders’ Equity For the Nine M onths E nded September 30 , 201 6 (Unaudited) (Amounts in thousands, Common Stock Additional Paid-In Common Stock Stock Held In Accumulated Other Comprehensive Non- controlling Interest in Accumulated Total Stockholders' except for share amounts) Shares Amount Capital Treasury Loss Subsidiary Deficit Equity Balance at December 31, 2015 $ 11 $ 105,556 $ ) $ ) $ ) $ ) $ 44,417 Net loss — ) ) ) Foreign currency translation — ) — — ) Issuance of Common Stock for services — 178 — 178 Issuance of Common Stock upon exercise of Warrants — 156 — 156 Stock-based compensation — — 69 — 69 Balance at September 30, 2016 $ 11 $ 105,959 $ ) $ ) $ ) $ ) $ 30,706 The accompanying notes are an integral part of these consolidated financial statements. 5 PERMA-FIX ENVIRONMENTAL SERVICES, INC. Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended September 30, (Amounts in Thousands) Cash flows from operating activities: Net loss $ ) $ ) Less: loss from discontinued operations, net of taxes of $0 ) ) Loss from continuing operations, net of taxes ) ) Adjustments to reconcile loss from continuing operations to cash (used in) provided by operating activities: Depreciation and amortization 2,986 2,821 Amortization of debt issuance costs 164 166 Deferred tax (benefit) expense ) 107 Recovery of bad debt reserves ) ) Loss (gain) on disposal of property and equipment 16 ) Impairment loss on tangible assets 1,816 ― Impairment loss on intangible assets 8,288 ― Issuance of common stock for services 178 220 Stock-based compensation 69 62 Changes in operating assets and liabilities of continuing operations Restricted cash 35 ― Accounts receivable ) ) Unbilled receivables 1,808 1,354 Prepaid expenses, inventories and other assets 2,247 707 Accounts payable, accrued expenses and unearned revenue ) ) Cash (used in) provided by continuing operations ) 1,497 Cash used in discontinued operations ) ) Cash (used in) provided by operating activities ) 264 Cash flows from investing activities: Purchases of property and equipment ) ) Proceeds from sale of property and equipment 30 27 Proceeds from sale of SYA subsidiary ― 50 Payment to finite risk sinking fund ) ) Cash used in investing activities of continuing operations ) ) Proceeds from sale of property of discontinued operations 46 ― Cash used in investing activities ) ) Cash flows from financing activities: Repayments of revolving credit facility borrowings ) ) Borrowing on revolving credit facility 44,137 49,783 Proceeds from issuance of common stock upon exercise of warrants/options 156 10 Proceeds from stock subscription - Perma-Fix Medical S.A. 64 971 Payment of debt issuance costs ) ) Principal repayments of long term debt ) ) Principal repayments of long term debt-related party ) ) Cash provided by (used in) financing activities of continuing operations 838 ) Effect of exchange rate changes on cash (1 ) ) Decrease in cash ) ) Cash at beginning of period 1,435 3,680 Cash at end of period $ 145 $ 1,998 Supplemental disclosure: Interest paid $ 309 $ 404 Income taxes paid 41 116 Proceeds from stock subscription for Perma-Fix Medical S.A. held in escrow ― 67 The accompanying notes are an integral part of these consolidated financial statements. 6 PERMA-FIX ENVIRONMENTAL SERVICES, INC. Notes to Consolidated Condensed Financial Statements September 30, 2016 (Unaudited) Reference is made herein to the notes to consolidated financial statements included in our Annual Report on Form 10-K for the year ended December 31, 2015. 1. Basis of Presentation The consolidated condensed financial statements included herein have been prepared by the Company (which may be referred to as we, us or our), without an audit, pursuant to the rules and regulations of the Securities and Exchange Commission (“the Commission”). Certain information and note disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) have been condensed or omitted pursuant to such rules and regulations, although the Company believes the disclosures which are made are adequate to make the information presented not misleading. Further, the consolidated condensed financial statements reflect, in the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position and results of operations as of and for the periods indicated. The results of operations for the nine months ended September 30, 2016 are not necessarily indicative of results to be expected for the fiscal year ending December 31, 2016. The Company suggests that these consolidated condensed financial statements be read in conjunction with the consolidated financial statements and the notes thereto included in the Company's Annual Report on Form 10-K for the year ended December 31, 2015. As disclosed in the Company’s Annual Report on Form 10-K for the year ended December 31, 2015, the Company determined that the operations of its majority-owned Polish subsidiary, Perma-Fix Medical S.A. (“PF Medical”), which has not generated any revenues as it continues to be primarily in the research and development (“R&D”) stage, meets the definition of a reportable segment in accordance with Accounting Standards Codification (“ASC”) 280, “Segment Reporting.” Accordingly, as detailed on Note 10 – “Operating Segments,” all of the historical numbers presented in the consolidated financial statements have been recast to include the operations of PF Medical as a separate reportable segment (“Medical Segment”). Reclassification Certain prior year amounts have been reclassified to conform to the current year presentation. 2. Summary of Significant Accounting Policies Our accounting policies are as set forth in the notes to the December 31, 2015 consolidated financial statements referred to above. During the first quarter of 2016, all of the restricted cash previously held in escrow at December 31, 2015 was released. Such amount represented $35,000 held in escrow for our worker’s compensation policy with the remaining representing proceeds held in escrow resulting from stock subscription agreements executed in connection with the sale of common stock by PF Medical in previous years. Recently Adopted Accounting Standards In April 2015, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2015-03, "Simplifying the Presentation of Debt Issuance Costs." ASU 2015-03 amends existing guidance to require the presentation of debt issuance costs in the balance sheet as a deduction from the carrying amount of the related debt liability instead of a deferred charge asset. It is effective for annual reporting periods beginning after December 15, 2015 (including interim reporting periods), but early adoption is permitted. The Company adopted ASU 2015-03 retroactively in the first quarter of 2016. The adoption of ASU 2015-03 did not have a material impact to the Company’s results of operations, cash flows or financial position .The adoption of ASU 2015-03 resulted in a decrease in prepaid and other assets of approximately $152,000, a decrease in current portion of long-term debt of $27,000, and a decrease in long-term debt, less current portion of $125,000 for the balances as of December 31, 2015 in the accompanying Consolidated Balance Sheets. 7 Recently Issued Accounting Standards – Not Yet Adopted In May 2014, the FASB issued ASU No. 2014-09, "Revenue from Contracts with Customers (Topic 606)." ASU 2014-09 provides a single, comprehensive revenue recognition model for all contracts with customers. The amendments in ASU 2014-09 require a company to recognize revenue to depict the transfer of goods or services to a customer at an amount that reflects the consideration it expects to receive in exchange for those goods or services. ASU 2014-09 also requires additional disclosure about the nature, amount, timing and uncertainty of revenue and cash flows arising from customer contracts, including significant judgments and changes in judgments and assets recognized from costs incurred to obtain or fulfill a contract. Subsequently, in August 2015, the FASB issued ASU No. 2015-14, "Revenue from Contracts with Customers (Topic 606) Deferral of the Effective Date," that deferred the effective date of ASU 2014-09 to annual reporting periods beginning after December 15, 2017 (including interim reporting periods within those periods). In March 2016, the FASB issued ASU 2016-08, "Revenue from Contracts with Customer (Topic 606): Principal versus Agent Considerations (Reporting Revenue Gross versus Net)," which clarifies the guidance in determining revenue recognition as principal versus agent. In April 2016, the FASB issued ASU 2016-10, "Revenue from Contracts with Customers (Topic 606): Identifying Performance Obligations and Licensing," which provides guidance in accounting for immaterial performance obligations and shipping and handling. In May 2016, the FASB issued ASU 2016-12, "Revenue from Contracts with Customers (Topic 606): Narrow-Scope Improvements and Practical Expedients," which provides clarification on assessing the collectability criterion, presentation of sales taxes, measurement date for non-cash consideration and completed contracts at transition. Early adoption is permitted for ASU 2014-09 and the related amendment to the original effective date of period beginning after December 15, 2016 (including interim reporting periods within those periods). The ASUs may be applied retrospectively to each prior period presented or retrospectively with the cumulative effect recognized as of the date of initial application. The Company is still evaluating the potential impact of adopting this guidance on our financial statements. In August 2014, the FASB issued ASU No. 2014-15, “Disclosure of Uncertainties about an Entity’s Ability to Continue as a Going Concern.” ASU 2014-15 requires management to assess an entity’s ability to continue as a going concern, and to provide related footnote disclosure in certain circumstances. The new standard will be effective for all entities in the first annual period ending after December 15, 2016. The Company is still evaluating the potential impact of adopting this guidance on our financial statements. In July 2015, the FASB issued ASU 2015-11, “Inventory (Topic 330): Simplifying the Measurement of Inventory.” ASU 2015-11 requires that inventory within the scope of this update be measured at the lower of cost and net realizable value. Net realizable value is the estimated selling prices in the ordinary course of business, less reasonably predictable costs of completion, disposal, and transportation. The amendments in this update do not apply to inventory that is measured using last-in, first-out (“LIFO”) or the retail inventory method. The amendments apply to all other inventory, which includes inventory that is measured using first-in, first-out (“FIFO”) or average cost. For all entities, the guidance is effective for annual periods, and interim periods within those annual periods, beginning after December 15, 2016. Early adoption is permitted. The Company does not expect the adoption of ASU 2015-11 to have a material impact on our financial statements. In February 2016, the FASB issued ASU No.2016-02, “Leases (Topic 842)”. Under ASU 2016-02, an entity will be required to recognize right-of-use assets and lease liabilities on its balance sheet and disclose key information about leasing arrangements. ASU 2016-02 offers specific accounting guidance for a lessee, a lessor and sale and leaseback transactions. Lessees and lessors are required to disclose qualitative and quantitative information about leasing arrangements to enable a user of the financial statements to assess the amount, timing and uncertainty of cash flows arising from leases. For public companies, ASU 2016-02 is effective for annual reporting periods beginning after December15, 2018, including interim periods within that reporting period, and requires a modified retrospective adoption, with early adoption permitted. The Company is still evaluating the potential impact of adopting this guidance on our financial statements. 8 In March 2016, the FASB issued ASU 2016-09, “Compensation - Stock Compensation (Topic 718): Improvements to Employee Share-Based Payment Accounting.” ASU 2016-09 simplifies several aspects related to the accounting for share-based payment transactions, including the accounting for income taxes, statutory tax withholding requirements and classification on the statement of cash flows. ASU 2016-09 is effective for interim and annual periods beginning after December 15, 2016. The Company does not expect the adoption of ASU 2015-11 to have a material impact on our financial statements. In August 2016, the FASB issued ASU 2016-15, "Statement of Cash Flows (Topic 230): Classification of Certain Cash Receipts and Cash Payments." ASU 2016-15 provides clarification regarding how certain cash receipts and cash payment are presented and classified in the statement of cash flows. This update addresses eight specific cash flow issues with the objective of reducing the existing diversity in practice. ASU 2016-15 will be effective for years beginning after December 15, 2017, including interim periods, and will require adoption on a retrospective basis. Early adoption is permitted. The Company is still evaluating the potential impact of adopting this guidance on our financial statements. 3 . East Tennessee Materials and Energy Corporation (“M&EC”) Facility During the second quarter of 2016, the Company’s M&EC subsidiary was notified by the lessor that the lease agreement which M&EC currently operates its Oak Ridge, Tennessee facility would not be renewed at the end of the current lease term ending January 21, 2018. In light of this event and our strategic review of operations within our Treatment Segment, the Company is proceeding with a plan to shut down its M&EC facility located in Oak Ridge, Tennessee at the end of the lease term. Operations at the M&EC facility are continuing during the remaining term of the lease and the facility has begun the process of transitioning waste shipments and operational capabilities to our other Treatment Segment facilities, subject to customer requirements and regulatory approvals. Simultaneously, the Company has begun required clean-up/maintenance procedures at M&EC’s Oak Ridge, Tennessee facility in accordance with M&EC’s Resource Conservation and Recovery Act (“RCRA”) permit requirements. As a result of the Company’s decision to shut down its M&EC facility, the Company’s financial results were impacted by certain non-cash impairment losses, write-offs and accruals as described below. The Company performs its annual intangible test as of October 1 of each year. As permitted by ASC 350, “Intangibles-Goodwill and Other,” when an impairment indicator arises during an interim reporting period, the Company may recognize its best estimates of that impairment loss. The Company performed a discounted cash flow analysis prepared as of June 30, 2016 for M&EC’s intangible assets (permits), utilizing our best estimates of projected future cash flows. Based on this analysis, the Company concluded that potential impairment existed and subsequently determined that the permits for our M&EC subsidiary were fully impaired, resulting in an intangible impairment loss of approximately $8,288,000 which was recorded in the second quarter of 2016. M&EC is required to complete certain clean-up/maintenance activities at its Oak Ridge, Tennessee facility pursuant to its RCRA permit. The extent and cost of these activities are determined by federal/state mandate requirements. The Company performed an analysis and related estimate of the cost to complete the RCRA portion of these activities and based on this analysis, the Company recorded an additional $1,626,000 in closure liabilities during the second quarter of 2016 with the offset to capitalized asset retirement costs, as reported as a component of “Net Property and equipment” in the Consolidated Balance Sheet. 9 In accordance with ASC 360, “Property, Plant, and Equipment,” the Company also performed an updated financial valuation of M&EC’s long-lived tangible assets, inclusive of the capitalized asset retirement costs, for potential impairment. Based on our analysis using an undiscounted cash flow approach, the Company concluded that the carrying value of certain tangible assets (property and equipment) for M&EC was not recoverable and exceeded its fair value. Consequently, the Company recorded $1,816,000 in tangible asset impairment loss in the second quarter of 2016. The Company reevaluated the estimated useful lives of the remaining tangible assets and as a result of this analysis, reduced the current estimated useful lives of these assets ranging from 2 to 28 years at June 30, 2016 to 1.6 years. Accordingly, the Company is depreciating the carrying value of M&EC’s remaining tangible assets of approximately $4,728,000 at June 30, 2016 over a period of approximately 1.6 years to the lease expiration date. In the second quarter of 2016, the Company also wrote-off approximately $587,000 in fees previously incurred relating to emission performance testing certification requirement in order to meet state compliance mandate in connection with certain M&EC equipment which was impaired (see above for discussion of impairment loss recorded for M&EC’s tangible assets). Such amount had been previously included in “Prepaid and other assets” on the Consolidated Balance Sheets. During the first nine months of 2016 and the corresponding period of 2015, M&EC’s revenues were approximately $3,458,000 and $5,225,000, respectively 4. Intangible Assets The following table summarizes information relating to the Company’s definite-lived intangible assets: September 30, 2016 December 31, 2015 Useful Gross Net Gross Net Lives Carrying Accumulated Carrying Carrying Accumulated Carrying (Years) Amount Amortization Amount Amount Amortization Amount Intangibles (amount in thousands) Patent 8 - 18 $ 571 $ ) $ 305 $ 539 $ ) $ 336 Software 3 395 ) 21 395 ) 31 Customer relationships 12 3,370 ) 1,472 3,370 ) 1,699 Permit 10 545 ) 132 545 ) 172 Total $ 4,881 $ ) $ 1,930 $ 4,849 $ ) $ 2,238 The intangible assets noted above are amortized on a straight-line basis over their useful lives with the exception of customer relationships which are being amortized using an accelerated method. The Company has only one definite-lived permit that is subject to amortization. The following table summarizes the expected amortization over the next five years for our definite-lived intangible assets (including the permit as noted above): Amount Year (In thousands) (remaining) $ 101 369 335 252 217 $ 1,274 Amortization expenses relating to the definite-lived intangible assets as discussed above were $101,000 and $340,000 for the three and nine months ended September 30, 2016, respectively, and $108,000 and $360,000 for the three and nine months ended September 30, 2015, respectively. 5. Capital Stock, Stock Plans and Stock-Based Compensation The Company has certain stock option plans under which it awards incentive and non-qualified stock options to employees, officers, and outside directors. 10 On May 15, 2016, the Company granted 50,000 incentive stock options (“ISOs”) from the Company’s 2010 Stock Option Plan to our newly named Executive Vice President. The ISOs granted were for a contractual term of six years with one-third vesting annually over a three year period. The exercise price of the ISOs was $3.97 per share, which was equal to the fair market value of the Company’s Common Stock on the date of grant. On July 28, 2016, the Company granted an aggregate of 12,000 non-qualified stock options (“NQSOs”) from the Company’s 2003 Outside Directors Stock Plan (“2003 Stock Plan”) to five of the seven re-elected directors at our Annual Meeting of Stockholders held on July 28, 2016. Two of the directors are not eligible to receive options under the 2003 Stock Plan as they are employees of the Company or its subsidiaries. The NQSOs granted were for a contractual term of ten years with a vesting period of six months. The exercise price of the NQSOs was $4.60 per share, which was equal to the Company’s closing stock price the day preceding the grant date, pursuant to the 2003 Stock Plan. The summary of the Company’s total Stock Option Plans as of September 30, 2016, and 2015, and changes during the periods then ended, are presented below. The Company’s Plans consist of the 2010 Stock Option Plan and the 2003 Stock Plan: Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Term (years) Aggregate Intrinsic Value (2) Options outstanding January 1, 2016 218,200 $ 7.65 Granted 62,000 4.09 Exercised ─ ─ Forfeited/expired ) 8.14 Options outstanding end of period (1) 247,200 $ 6.69 4.6 $ 126,267 Options exercisable at September 30, 2016 (1) 181,867 $ 7.61 4.0 $ 69,516 Options exercisable and expected to be vested at September 30, 2016 239,750 $ 6.78 4.6 $ 118,542 Weighted Average Weighted Remaining Average Contractual Aggregate Exercise Term Intrinsic Shares Price (years) Value (2) Options outstanding Janury 1, 2015 239,023 $ 7.81 Granted 12,000 $ 4.19 Exercised ) 2.79 $ 4,298 Forfeited/expired ) 8.13 Options outstanding end of period (1) 218,200 7.65 5.1 $ 25,464 Options exercisable at September 30, 2015(1) 169,533 $ 8.47 4.8 $ 25,464 Options exercisable and expected to be vested at September 30, 2015 212,333 $ 7.72 5.1 $ 25,464 (1) Options with exercise prices ranging from $2.79 to $14.75 (2) The intrinsic value of a stock option is the amount by which the market value of the underlying stock exceeds the exercise price of the option. 11 The Company estimates the fair value of stock options using the Black-Scholes valuation model. Assumptions used to estimate the fair value of stock options granted include the exercise price of the award, the expected term, the expected volatility of the Company’s stock over the option’s expected term, the risk-free interest rate over the option’s expected term, and the expected annual dividend yield. The fair value of the options granted during the nine months ended September 30, 2016 and 2015 and the related assumptions used in the Black-Scholes option model used to value the options granted were as follows (No options were granted to employees during the nine months ended September 30, 2015): Employee Stock Option Granted May 15, 2016 Weighted-average fair value per share $ Risk -free interest rate (1) 1.27% Expected volatility of stock (2) 53.12% Dividend yield None Expected option life (3) (in years) Outside Director Stock Options Granted July 28, 2016 September 17, 2015 Weighted-average fair value per share $ $ Risk -free interest rate (1) 1.52% 2.21% Expected volatility of stock (2) 55.99% 57.98% Dividend yield None None Expected option life(3) (in years) (1) The risk-free interest rate is based on the U.S. Treasury yield in effect at the grant date over the expected term of the option. (2) The expected volatility is based on historical volatility from our traded Common Stock over the expected term of the option. (3 ) The expected option life is based on historical exercises and post-vesting data. The following table summarizes stock-based compensation recognized for the three and nine months ended September 30, 2016 and 2015 for our employee and director stock options. Three Months Ended Nine Months Ended Stock Options September 30, September 30, Employee Stock Options $ 12,000 $ 13,000 $ 42,000 $ 39,000 Director Stock Options 13,000 2,000 27,000 23,000 Total $ 25,000 $ 15,000 $ 69,000 $ 62,000 As of September 30, 2016, the Company has approximately $103,000 of total unrecognized compensation cost related to unvested options, of which $29,000 is expected to be recognized in remaining 2016, $43,000 in 2017, $30,000 in 2018, with the remaining $1,000 in 2019. During the nine months ended September 30, 2016, the Company issued a total of 43,172 shares of our Common Stock under the 2003 Stock Plan to our outside directors as compensation for serving on our Board of Directors. The Company has recorded approximately $181,000 in compensation expenses (included in selling, general and administration (“SG&A”) expenses) in connection with the issuance of shares of our Common Stock to our outside directors. The Company also issued 70,000 shares of our Common Stock on August 2, 2016 resulting from the exercise of two Warrants issued in connection with a loan dated August 2, 2013 (see Note 7 – “Long Term Debt – Promissory Note” for further detail of this transaction and the total proceeds received). 12 6 . (Loss) Income Per Share Basic (loss) Income per share is calculated based on the weighted-average number of outstanding common shares during the applicable period. Diluted (loss) income per share is based on the weighted-average number of outstanding common shares plus the weighted-average number of potential outstanding common shares. In periods where they are anti-dilutive, such amounts are excluded from the calculations of dilutive earnings per share. The following table reconciles the (loss) income and average share amounts used to compute both basic and diluted (loss) income per share: Three Months Ended Nine Months Ended September 30, September 30, (Unaudited) (Unaudited) (Amounts in Thousands, Except for Per Share Amounts) Net (loss) income attributable to Perma-Fix Environmental Services, Inc., common stockholders: (Loss) income from continuing operations attributable to Perma-Fix Environmental Services, Inc. common stockholders $ ) $ 1,447 $ ) $ 165 Loss from discontinuing operations attributable to Perma-Fix Environmental Services, Inc. common stockholders ) Net (loss) income attributable to Perma-Fix Environmental Services, Inc. common stockholders $ ) $ 1,070 $ ) $ ) Basic (loss) income per share attributable to Perma-Fix Environmental Services, Inc. common stockholders $ ) $ .09 $ ) $ ) Diluted (loss) income per share attributable to Perma-Fix Environmental Services, Inc. common stockholders $ ) $ .09 $ ) $ ) Weighted average shares outstanding: Basic weighted average shares outstanding 11,632 11,526 11,588 11,506 Add: dilutive effect of stock options ─ 5 ─ 6 Add: dilutive effect of warrants ─ 30 ─ 30 Diluted weighted average shares outstanding 11,632 11,561 11,588 11,542 Potential shares excluded from above weighted average share calcualtions due to their anti-dilutive effect include: Stock options 98 13 7 . Long Term Debt Long-term debt consists of the following at September 30, 2016 and December 31, 2015: (Amounts in Thousands) September 30, 2016 December 31, 2015 Revolving Credit facility dated October 31, 2011, as amended, borrowings based upon eligible accounts receivable, subject to monthly borrowing base calculation, balance due March 24, 2021. Effective interest rate for first nine months of 2016 was 3.9%. (1) (2) $ 5,263 $ 2,349 Term Loan dated October 31, 2011, as amended, payable in equal monthly installments of principal of $102, balance due on March 24, 2021. Effective interest rate for first nine months of 2016 was 3.7%. (1) (2) 5,352 6,514 Promissory Note dated August 2, 2013, payable in twelve monthly installments of interest only, starting September 1, 2013 followed with twenty-four monthly installments of $125 in principal plus accrued interest (at annual rate of 2.99%). Note paid in full in August 2016. (3) (4) ─ 950 Capital lease ( interest at rate of 6.0%) 4 23 Total debt 10,619 9,836 Less current portion of long-term debt 1,194 2,431 Long-term debt $ 9,425 $ 7,405 (1) Our Revolving Credit facility is collateralized by our accounts receivable and our Term Loan is collateralized by our property, plant, and equipment. (
